DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Aug 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 22 Aug 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 20 May 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 6, filed 22 Aug 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 20 May 2022 have been withdrawn in view of the amended claims.
Applicant's arguments, see pg. 6-7, filed 22 Aug 2022, with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive. 
Applicant argues, see pg. 7, that “The current patent application discloses various practical applications and improvements … For example, paragraphs [0033]-[0034] and [0040] describe the manner in which the disclosed interlaced display allows for procedures to be performed in a manner that can reduce the amount of contrast solution that is injected into the patient”. However, the Examiner respectfully disagrees. Claims 1-5, 7-16, and 18-19 do not explicitly recites any of the practical applications disclosed in [0033]-[0034] and [0040] of the specification of the instant application nor does any of these claims explicitly recite “providing a display of the indication of a virtual stent, as well as an indication of an effect of the virtual stent defined by the identified landing zones” as Applicant argues. As noted in the Final Office Action of 20 May 2022 as well as in the 35 U.S.C. 101 rejections below, claims 1-5, 7-16, and 18-19 do not meet at least step 2A, prong 2, integrated into practical application, since the practical application is not explicitly recited in any of these claims. Claims 6 and 17, for examples, explicitly recite a practical application of intravascular imaging integrated in the claims that they at least meet step 2A, prong 2 to avoid 35 U.S.C. 101 rejections. See 2019 Revised Patent Subject matter Eligibility Guidance as well as MPEP 2106.04(II) and 2106.04(d). 
Applicant's arguments, see pg. 7-9, filed 22 Aug 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues, see pg. 9, that “paragraph [0077]-[0079] of the current application, angiographic image frames and fluoroscopic image frames are used to create a combined set of frames that are in an interlaced sequence, with angiographic image frames appearing in between live fluoroscopic image frames of the combined set. Uehara … merely switches between a “composite” mode and a “non-composite mode”.” However, the Examiner respectfully disagrees. A broadest reasonable interpretation of the limitation “providing for display … a combined set of image frames that includes the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images” in light of the specification includes providing live images in between non-live images in a display, or switching between non-live images and live images. As explicitly disclosed in Fig. 4: “X-ray ON” and [0075] of Uehara, Uehara’s composite displays are “interlaced”, or displayed, in between non-composite displays, and vice versa, in a sequence of X-ray image display ([0074]: non-composite and composite displays are “alternately repeated”). Uehara’s composite displays are different from non-composite displays in that composite displays include regions outside the ROI from non-live images and regions inside the ROI from live images, whereas non-composite displays are non-live images (see at least Uehara’s [0036]: perform image composition processing which replaces the part, corresponding to the second ROI, out of the first X-ray image data, into the second X-ray image data; and [0054]: composite images, whose regions outside the ROI are the previously acquired first X-ray images and regions inside the ROI are the second X-ray images acquired in real time, are dynamically displayed as a moving image). Therefore, Uehara’s dynamic display as a moving image between non-composite and composite displays as a whole can be a combined set of images that include non-live images in between live images. See the 35 U.S.C. 103 Rejections below.
Regarding claim 12, Applicant argues, see pg. 9, that “claim 12 is also not obvious over Baek and Uehara for at least reasons similar to those described above for claim 1”. However, the Examiner respectfully disagrees for the reasons explained above for claim 1. See the 35 U.S.C. 103 Rejections below.

Status of Claims
Claims 1-19 are currently examination. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-16, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1: Statutory Category: YES – The claim recites steps of displaying images and is therefore directed towards a method.
Step 2A, Prong 1, Judicial Exception: YES - Claim 1 recites correlating subsets of the first set of subject images with subsets of the first set of time-varying data; correlating the first set of time-varying data with the second set of time-varying data; identifying one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data; and providing for display a combined set of image frames that includes the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images. 
These limitations, as drafted, are a process that under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the one or more processor,” nothing in the claim element precludes each step from practically being performed in the mind. For example, but for the “by the one or more processor” language, “correlating” in the context of this claim encompasses the user manually correlating subsets of the first set of subject images with subsets of the first set of time-varying data and correlating the first set of time-varying data with the second set of time-varying data. Similarly, the limitation of identifying one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Additionally, but for the “by the one or more processors" language, “providing” in the context of this claim encompasses the user manually providing for display a combined set of image frames that includes the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - This judicial exception recited in claim 1 is not integrated into a practical application. In particular, the claim recites the additional element of using one or more processors to perform correlating, identifying, and providing for display. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of correlating, identifying, and providing for display) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, the claim recites additional limitations of acquiring a first set of subject images captured during a first time period and a first set of time-varying data that corresponds to a heart cycle of the subject during the first time period; and acquiring a second set of subject images captured during a second time period and a second set of time-varying data that corresponds to the heart cycle of the subject acquired during the second time period.  However, the limitations of acquiring sets of subject images and time-varying data are cited at a high-level of generality (i.e., as a general means of gathering sets of subject images and time-varying data for use in correlating, identifying, and providing for display) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B, Inventive Concept: No - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform correlating, identifying, and providing for display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the additional elements of acquiring sets of subject images and time-varying data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, claim 1 is not patent eligible.
Claims 2-5 and 9-11 inherit the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 1 discussed above), and additionally recite:
wherein the fluoroscopic images are live images of the subject and the second set of time-varying data is live heart cycle data for the subject (claims 2-3);
wherein the fluoroscopic images are live images of the subject and the second set of time-varying data is live heart cycle data for the subject (claim 3);
wherein the first set of time-varying data and the second set of time-varying data include aortic (AO) pressure values (claim 4);
wherein the first set of time-varying data and the second set of time-varying data include ECG values (claim 5);
wherein providing for display the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images comprises replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images (claims 9-10);
wherein the one or more image frames from the second set of subject images and the one or more image frames from the first set of subject images are each captured during a corresponding portion of the heart cycle (claim 10); and
wherein providing for display the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images comprises inserting the identified one or more image frames from the first set of subject images between image frames from the second set of subject images (claim 11).
However, these additional limitations do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception. Therefore, claims 2-5 and 9-11 are not patent eligible.
Claim 12 recites correlating subsets of the first set of subject images with subsets of the first set of time-varying data; correlating the first set of time-varying data with the second set of time-varying data; identifying one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data; and providing for display a combined set of image frames that includes the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images. 
Step 1: Statutory Category: YES – Claim 12 recites “a system for displaying sets of mages” and is therefore a device.
Step 2A, Prong 1, Judicial Exception: YES - These limitations, as drafted, are a computer-implemented process that under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the one or more processor being operable to,” nothing in the claim element precludes each step from practically being performed in the mind. For example, but for the “the one or more processor being operable to” language, “correlating” in the context of this claim encompasses the user manually correlating subsets of the first set of subject images with subsets of the first set of time-varying data and correlating the first set of time-varying data with the second set of time-varying data. Similarly, the limitation of identifying one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Additionally, but for the “the one or more processor being operable to" language, “providing” in the context of this claim encompasses the user manually providing for display a combined set of image frames that includes the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. According, the claim recites an abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - This judicial exception recited in claim 12 is not integrated into a practical application. In particular, the claim recites the additional element of one or more processors being operable to correlate, identify, and provide for display. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of correlating, identifying, and providing for display) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additionally, the claim recites additional limitations of a memory for storing image data and time-varying data that corresponds to a heart cycle of a subject and one or more processors in communication with the memory. The memory and the processor are recited at a high-level of generality (i.e., as a general means of data storage and communicating with the data storage, respectively) and are well known and conventional.  Furthermore, the claim recites additional limitations of acquiring a first set of subject images captured during a first time period and a first set of time-varying data that corresponds to a heart cycle of the subject during the first time period; and acquiring a second set of subject images captured during a second time period and a second set of time-varying data that corresponds to the heart cycle of the subject acquired during the second time period.  However, the limitations of acquiring sets of subject images and time-varying data are cited at a high-level of generality (i.e., as a general means of gathering sets of subject images and time-varying data for use in correlating, identifying, and providing for display) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B, Inventive Concept: No - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform correlating, identifying, and providing for display amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the additional elements of a memory and one or more processors in communication with the memory are well known and conventional, and the additional elements of acquiring sets of subject images and time-varying data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, claim 12 is not patent eligible.
Claims 13-16 and 18-19 inherit the deficiencies of claim 12, the claimed invention being directed to an abstract idea (see the 35 U.S.C. 101 analysis for claim 12 discussed above), and additionally recite:
wherein the fluoroscopic images are live images of the subject and the second set of time-varying data is live heart cycle data for the subject (claims 13-14);
wherein the fluoroscopic images are live images of the subject and the second set of time-varying data is live heart cycle data for the subject (claim 14);
wherein the first set of time-varying data and the second set of time-varying data include aortic (AO) pressure values (claim 15);
wherein the first set of time-varying data and the second set of time-varying data include ECG values (claim 16);
wherein providing for display the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images comprises replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images (claims 18-19); and
wherein the one or more image frames from the second set of subject images and the one or more image frames from the first set of subject images represent corresponding portions of the heart cycle (claim 19).
However, these additional limitations do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception. Therefore, claims 13-16 and 18-19 are not patent eligible.

Claim Rejections - 35 USC § 112












The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 each recite the limitation "a set of intravascular image frames".  There is insufficient antecedent basis for this limitation in the claim because it is not consistent with the usage of the term in the parent claim “a first set of subject images”. It is unclear if these are the referring to the same image set or not.

Claim Rejections - 35 USC § 103



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 9-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (Korean Patent Pub No. KR20190118454A, a copy of machine translation provided with the Non-Final Office Action of 30 Sep 2021) - hereinafter referred to as Baek - in view of Uehara et al. (US Patent Pub No. 2014/0328462, provided by Applicant on IDS of 13 Aug 2020) - hereinafter referred to as Uehara.
Regarding claim 1, Baek discloses a method of displaying sets of images of a subject (at least Fig. 7) comprising:
acquiring, by one or more processors (controller 340), a first set of subject images captured during a first time period and a first set of time-varying data that corresponds to a heart cycle of the subject during the first time period (Fig. 4: 420 and 410; [0055]: image acquirer 320 captures angiography images 420 of the plurality of frames 1 to 11 under the control of the controller; [0059]: acquire and store a plurality of viewpoint information corresponding to the angiography images 420 of the plurality of frames 1 to 11, respectively);
acquiring, by the one or more processors (controller 340), a second set of subject images captured during a second time period (Fig. 6: Fluoroscopy; [0047]: take a real-time X-ray fluoroscopy image; [0027]: singular expressions include plural expressions) and a second set of time-varying data that corresponds to the heart cycle of the subject acquired during the second time period (Fig. 6: ECG; [0050]: acquire an electrocardiogram signal when the real-time X-ray fluoroscopy image is captured);
correlating, by the one or more processors (controller 340), the first set of time-varying data with the second set of time-varying data ([0077]: compare current ECG signal included in the real-time view point information t2 and the ECG signal in one heartbeat period at the time when a plurality of angiography images are captured through a cross-correlation method);
identifying, by the one or more processors (controller 340), one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data (Fig. 7: image 425 and t2 of 610; [0079]-[0080]: specific frame of angiography images corresponding to the specific viewpoint information, which correspond to real time view point information, is acquired); and
providing for display, by the one or more processors (controller 340), the identified one or more image frames from the first set of subject images with an image frame from the second set of subject images ([0096]: the first X-ray fluoroscopy image 710 and the fifth frame that are temporally matched displayed on the third display unit).
	Baek does not disclose:
correlating, by the one or more processors, subsets of the first set of subject images with subsets of the first set of time-varying data; and
providing for display, by the one or more processors, a combined set of image frames that includes the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images.
	Uehara, however, discloses:
correlating, by one or more processors (medical image processing apparatus 18 including image composition part 24), subsets of first set of subject images with subsets of first set of time-varying data (Fig. 2: S2; [0047]-[0048]: phase information of ECG signal added to first X-ray image data resulting in frames of first X-ray image data respectively corresponding to different plural cardiac time phases); and
providing for display, by the one or more processors (medical image processing apparatus 18 including image composition part 24), a combined set of image frames that includes identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from second set of subject images (Fig. 4; [0075]: imaging the first X-ray image data in an imaging region including an ROI for a live display to display the first X-ray image data without composition and displaying the first X-ray image data combined with the second X-ray image data in the ROI for the live display can be alternately repeated; [0036]: perform image composition processing which replaces the part, corresponding to the second ROI, out of the first X-ray image data, into the second X-ray image data; [0054]: composite images, whose regions outside the ROI are the previously acquired first X-ray images and regions inside the ROI are the second X-ray images acquired in real time, are dynamically displayed as a moving image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck’s method of displaying angiograms and fluoroscopic images to include Uehara’s method of correlating ECG data to angiograms and providing for display angiograms interlaced between fluoroscopic images. The motivation for the combination would have been to allow “A cardiac time phase, added to the X-ray image data, as incidental information can be indicated as a phase angle to a reference wave such as the R wave, or as a delay time from a reference wave such as the R wave” ([0033] of Uehara) and to “grasp a motion in the background of the ROI, a flow of a contrast agent in the background region, and so on” ([0081] of Uehara), respectively, as taught by Uehara. 
Regarding claim 12, Baek discloses a system for displaying sets of images of a subject (at least Fig. 7) comprising:
a memory (storage unit 310) for storing image data and time-varying data that corresponds to a heart cycle of a subject ([0034]-[0039]: store a plurality of angiography images and a plurality of viewpoint information indicating electrocardiogram signal at each of the time points at which the angiography images of the plurality of frames are acquired); and
one or more processors (controller 340) in communication with the memory so as to be able to acquire the image data and time-varying data (Fig. 3 and [0057]-[0064]: store the angiography image 420 of the plurality of frames and ECG signal in the storage unit), the one or more processors being operable to:
acquire a first set of subject images captured during a first time period (Fig. 4: 420; [0055]: image acquirer 320 captures angiography images 420 of the plurality of frames 1 to 11 under the control of the controller) and a first set of time-varying data that corresponds to a heart cycle of the subject during the first time period (Fig. 4: 410; [0059]: acquire and store a plurality of viewpoint information corresponding to the angiography images 420 of the plurality of frames 1 to 11, respectively);
acquire a second set of subject images captured during a second time period (Fig. 6: Fluoroscopy; [0047]: take a real-time X-ray fluoroscopy image; [0027]: singular expressions include plural expressions) and a second set of time-varying data that corresponds to the heart cycle of the subject acquired during the second time period (Fig. 6: ECG; [0050]: acquire an electrocardiogram signal when the real-time X-ray fluoroscopy image is captured);
correlate the first set of time-varying data with the second set of time-varying data ([0077]: compare current ECG signal included in the real-time view point information t2 and the ECG signal in one heartbeat period at the time when a plurality of angiography images are captured through a cross-correlation method);
identify one or more image frames from the first set of subject images that corresponds to a subset of the second set of time-varying data (Fig. 7: image 425 and t2 of 610; [0079]-[0080]: specific frame of angiography images corresponding to the specific viewpoint information, which correspond to real time view point information, is acquired); and
providing for display the identified one or more image frames from the first set of subject images with an image frame from the second set of subject images ([0096]: the first X-ray fluoroscopy image 710 and the fifth frame that are temporally matched displayed on the third display unit).
	Baek does not disclose:
correlating subsets of the first set of subject images with subsets of the first set of time-varying data; and
providing for display a combined set of image frames that includes the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images.
	Uehara, however, discloses:
correlating, by one or more processors (medical image processing apparatus 18 including image composition part 24), subsets of first set of subject images with subsets of first set of time-varying data (Fig. 2: S2; [0047]-[0048]: phase information of ECG signal added to first X-ray image data resulting in frames of first X-ray image data respectively corresponding to different plural cardiac time phases); and
providing for display, by the one or more processors (medical image processing apparatus 18 including image composition part 24), a combined set of image frames that includes identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from second set of subject images (Fig. 4; [0075]: imaging the first X-ray image data in an imaging region including an ROI for a live display to display the first X-ray image data without composition and displaying the first X-ray image data combined with the second X-ray image data in the ROI for the live display can be alternately repeated; [0036]: perform image composition processing which replaces the part, corresponding to the second ROI, out of the first X-ray image data, into the second X-ray image data; [0054]: composite images, whose regions outside the ROI are the previously acquired first X-ray images and regions inside the ROI are the second X-ray images acquired in real time, are dynamically displayed as a moving image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beck’s system of displaying angiograms and fluoroscopic images to include Uehara’s method of correlating ECG data to angiograms and providing for display angiograms interlaced between fluoroscopic images. The motivation for the combination would have been to allow “A cardiac time phase, added to the X-ray image data, as incidental information can be indicated as a phase angle to a reference wave such as the R wave, or as a delay time from a reference wave such as the R wave” ([0033] of Uehara) and to “grasp a motion in the background of the ROI, a flow of a contrast agent in the background region, and so on” ([0081] of Uehara), respectively, as taught by Uehara. 
Regarding claims 2-3 and 13-14, Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, as discussed above, and Baek further discloses:
the first set of subject images are angiographic images ([0055]: angiographic images 420) and the second set of subject images are fluoroscopic images (Fig. 6: Fluoroscopy; [0047]: take a real-time X-ray fluoroscopy image; [0027]: singular expressions include plural expressions) (claims 2-3 and 13-14); and
the fluoroscopic images are live images of the subject (Fig. 6: Fluoroscopy; [0047]: take a real-time X-ray fluoroscopy image; [0027]: singular expressions include plural expressions) and the second set of time-varying data is live heart cycle data for the subject (Fig. 6: ECG; [0050]-[0051]: acquire an electrocardiogram signal when the real-time X-ray fluoroscopy image is captured) (claims 3 and 14).
Regarding claims 5 and 16, Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, as discussed above, and Baek further discloses:
the first set of time-varying data and the second set of time-varying data include ECG values (Fig. 4: 410 and [0059]-[0060]: ECG signal; Fig. 6: 610 and [0050]: electrocardiogram signal when the real-time X-ray fluoroscopy image is captured).
Regarding claims 9-10 and 18-19, Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, and Baek further discloses:
one or more image frames from the second set of subject images and one or more image frames from the first set of subject images are each captured during a corresponding portion of the heart cycle (Fig. 7: t1 and t2; [0076]-[0078]: acquire specific viewpoint information t1 corresponding to real-time viewpoint information t2 of the X-ray fluoroscopy image among the plurality of viewpoint information corresponding to the plurality of angiographic images). 
Baek does not disclose:
providing for display the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images comprises replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images (claims 9-10 and 18-19).
	Uehara, however, discloses:
replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images (Fig. 3C; [0053]: replace the part corresponding to the ROI for the live image, out of the first X-ray image data, with the second X-ray image data whose cardiac time phases are same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s method/system of displaying angiograms and fluoroscopic images to include Uehara’s method of replacing one or more image frames from the second set of subject images with one or more image frames from the first set of subject images. The motivation for the combination would have been to allow “As a result, composite images, whose regions outside the ROI are the previously acquired first X-ray images and regions inside the ROI are the second X-ray images acquired in real time, are dynamically displayed as a moving image”, as taught by Uehara ([0054]).
Regarding claim 11, Baek in view of Uehara discloses all limitations of claim 1, as discussed above, and Baek does not disclose:
wherein providing for display the identified one or more image frames from the first set of subject images interlaced between a plurality of image frames from the second set of subject images comprises inserting the identified one or more image frames from the first set of subject images between image frames from the second set of subject images.
Uehara, however, discloses:
inserting identified one or more image frames from a first set of subject images between image frames from a second set of subject images (Fig. 4; [0075]: imaging the first X-ray image data in an imaging region including an ROI for a live display to display the first X-ray image data without composition and displaying the first X-ray image data combined with the second X-ray image data in the ROI for the live display can be alternately repeated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s method of displaying angiograms and fluoroscopic images to include Uehara’s method of inserting identified one or more image frames from a first set of subject images between image frames from a second set of subject images. The motivation for the combination would have been to “grasp a motion in the background of the ROI, a flow of a contrast agent in the background region, and so on”, as taught by Uehara ([0081]).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Uehara, as applied to claims 1 and 12, respectively, above, and further in view of Takahashi et al. (US Patent Pub No. 2019/0087955, provided by Applicant on IDS of 13 Aug 2020) - hereinafter referred to as Takahashi.
Regarding claims 4 and 15, Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, as discussed above, as discussed above, and Baek discloses:
the first set of time-varying data and the second set of time-varying data including ECG values (Fig. 4: 410 and [0059]-[0060]: ECG signal; Fig. 6: 610 and [0050]: electrocardiogram signal when the real-time X-ray fluoroscopy image is captured).
	Baek does not disclose:
the first set of time-varying data and the second set of time-varying data including aortic (AO) pressure values.
	Takahashi, however, discloses:
acquiring a first set of time-varying data and a second set of time-varying data including aortic pressure values ([0087]: measure aortic pressure measurement value for fractional flow rate (FFR); [0090]: angiography performed including measuring pressure (FFR); [0097]: X-ray fluoroscopy performed including measuring FFR value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s method/system of acquiring electrocardiogram (ECG) data during angiography and fluoroscopy to include Takahashi’s method of acquiring a first set of time-varying data and a second set of time-varying data including ECG and aortic pressure values. The motivation for the combination would have been to allow “the presence or absence of the vascular stenosis portion is determined based on evaluation of lowering of the blood flow rate due to the stenosis site”, as taught by Takahashi ([0075]).
Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Uehara, as applied to claims 1 and 12, respectively, above, and further in view of Dascal et al. (US Patent Pub No. 2014/0270436) - hereinafter referred to as Dascal.
Regarding claims 6-8 and 17,  Baek in view of Uehara discloses all limitations of claims 1 and 12, respectively, as discussed above, and Baek does not disclose:
intravascularly imaging the subject during the first time using an intravascular probe having one or more opaque markers, wherein intravascularly imaging the subject generates a set of intravascular image frames (claims 6-8 and 17); and
co-registering the set of intravascular image frames and the first set of subject images (claims 7-8); and
displaying one or more intravascular image frames or a subset of the one or more intravascular image frames corresponding to one or more live angiography frames (claim 8).
	Dascal, however, discloses:
intravascularly imaging a subject during a period ([0076]-[0077]: angiographic data was obtained while an OCT pullback was performed) using an intravascular probe having one or more opaque markers ([0075]: OCT probe include three radiopaque marker bands), wherein intravascularly imaging the subject generates a set of intravascular image frames (Fig. 15 and [0078]-[0079]: OCT image) (claims 6-8 and 17);
co-registering the intravascular image frames and a first set of subject images ([0070] and Fig. 15) (claims 7-8); and
displaying one or more intravascular image frames or a subset thereof corresponding to one or more live angiography frames (Fig. 3A and [0077]-[0079]: upper right panel shows angiography image data obtained while OCT pullback was performed and OCT image on upper left panel; Fig. 3B and [0083]) (claim 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baek’s method/system of displaying angiograms to include Dascal’s method of intravascularly imaging a subject during a period of angiography using an intravascular probe having one or more opaque markers, wherein the intravascularly imaging the subject generates a set of intravascular image frames, co-registering the intravascular image frames and angiograms, and displaying one or more intravascular image frames corresponding to one or more live angiography frames. The motivation for the combination would have been to allow “Intravascular imaging technologies such as optical coherence tomography (OCT) and acoustic technologies such as intravascular ultrasound (IVUS) and others are also valuable tools that can be used in lieu of or in combination with fluoroscopy to obtain high-resolution data regarding the condition of the blood vessels for a given subject”, as taught by Dascal ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799